—Judgment unanimously affirmed. Memorandum: The record establishes that defendant voluntarily, knowingly and intelligently waived his right to appeal (see, People v Moissett, 76 NY2d 909; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). That waiver precludes our review of the denial of defendant’s suppression motion (see, People v Kemp, 94 NY2d 831; People v Vaccaro, 206 AD2d 952, 953, lv denied 84 NY2d 940). Defendant concedes that his initial sentence was illegal but contends that County Court erred in resentencing him without affording him the opportunity to withdraw his guilty plea. Defendant was initially sentenced to a determinate term of imprisonment of seven years to run concurrently with an undischarged term of imprisonment and, upon resentencing, the court directed that the seven-year term run consecutive to the undischarged term. By failing to object to his resentencing or to move at resentencing to withdraw his guilty plea, defendant failed to preserve that contention for our review (see, CPL 470.05 [2]; People v Ellis, 162 AD2d 701, lv denied 76 NY2d 892; see also, People v Breckner, 215 AD2d 229, lv denied 86 NY2d 791), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, DiTullio, J.— Attempted Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.